Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 2/22/2022.
No claims have been cancelled.
No claims have been added. 
Claims 1-20 are currently pending.

Response to Arguments
Applicant’s arguments, see page 5, filed 2/22/2022, with respect to the rejection of claims 1, 8-10, 17-18 and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn.
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive.
On page 6 of the remarks, in regard to claims 19, the Applicant disagrees with the rejection under 35 U.S.C. 103 as being unpatentable over CableLabs, “Data-Over-Cable Service Interface Specifications, DCA-MHAv2, Remote DOCSIS Timing Interface, CM-SP-R-DTI-107-180509”, 5/9/2018, CableLabs in view of Chen US 20150326332 as noted in the Non-Final Rejection dated 9/20/2021. Specifically, the Applicant remarks:

Issue #19a:
“Independent claim 19 claims a CMTS core and recites the limitations of "a first clock operating as a slave to a timing grandmaster clock" and "a second clock operating as a master to a slave clock in a Remote Physical Device (RPD), where the timing information sent by the master is different from the timing information received from the timing grandmaster clock." These limitations are neither disclosed nor obvious in view of the cited prior art. The Examiner cites the DOCSIS standard, which permits a CMTS core to be a timing slave to an external grandmaster clock and alternatively permits a CMTS to operate as a timing master so long as its own clock satisfies the timing requirements for a master clock. But the Examiner improperly tries to read these disclosures on both the claimed first and second clocks, while the DOCSIS specification merely describes alternative architectures employing the same CMTS clock.”

Issue #19b:
 Second, the Examiner cites Chen's disclosure pertaining to a "mini-master" clock in one slave device operating in holdover, which sends its own timing data to other slave devices operating in holdover, upon a calculation that the "mini-master" has the most reliable oscillator. But claim 19 specifies that the "first clock" in the CMTS core be connected to a timing grandmaster - meaning that it is never in a "holdover state" and as such would never take on the role as a "mini-master" according to Chen. Furthermore, even presuming that the CMTS core clock were to function as a "mini-master" as taught by Chen during periods when it is not in holdover, the teachings of Chen would simply indicate that the same timing information received from the grandmaster should be sent to slave devices. Yet the claim requires that the timing information be different. Thus, claim 19 patentably distinguishes over the cited prior art.”

 	The Examiner respectfully disagrees.  

		With regards to issue #19a above:
	CableLabs, “Data-Over-Cable Service Interface Specifications, DCA-MHAv2, Remote DOCSIS Timing Interface, CM-SP-R-DTI-107-180509”, 5/9/2018, CableLabs, teaches, as noted in Figure 16, p.31, a “CCAP Core” which has a slave interface as noted by “S” and a clock protocol as noted by “1588” where the clock associated with the “1588” clock protocol is received from a “1588 OC Grandmaster” and as noted by “1588 GM” in Figure 16 which maps to “a first clock operating as a slave to a timing grandmaster clock” where information associated with a “1588” protocol is noted in section 5.2.1.1 (p.16).  CableLabs teaches, as noted in Figure 16, p.31, a second clock using the “1588” clock protocol as noted between the “CCAP Core” and the “RPD”, where the “CCAP Core” is noted as the master by “M” and the “RPD” is noted as the slave by “S”.  While the clock protocol as noted by “1588” is the same between the “1588 GM”/”CCAP Core” and the “CCAP Core”/”RPD”, there are at least two separate clocks which is further taught by CableLabs as noted by, “At the conclusion of this exchange of messages, the slave possesses all four timestamps. These timestamps may be used to compute the offset of the slave's clock with respect to the master and the mean propagation time of messages between the two clocks.” (p.20) and not “the Examiner improperly tries to read these disclosures on both the claimed first and second clocks, while the DOCSIS specification merely describes alternative architectures employing the same CMTS clock” as argued by the Applicant.  Please note two separate clocks with the same “1588” clock protocol as shown in FIG. 16:


    PNG
    media_image1.png
    419
    790
    media_image1.png
    Greyscale

		
With regards to issue #19b above:
As taught by CableLabs and as noted by, “At the conclusion of this exchange of messages, the slave possesses all four timestamps. These timestamps may be used to compute the offset of the slave's clock with respect to the master and the mean propagation time of messages between the two clocks.” (p.20), where the “master” and the “slave” clocks may have an “offset” which indicates the timing is different which is counter to “teachings of Chen would simply indicate that the same timing information received from the grandmaster should be sent to slave devices. Yet the claim requires that the timing information be different. Thus, claim 19 patentably distinguishes over the cited prior art” as argued by the Applicant.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the Master node/Slave node/lost communication capability of Chen into CableLabs when the timing between the “master” and the “slave” clocks have an “offset” or are different.

Claim Objections
Claim 1 is objected to because of the following informalities: line 4 notes “a grandmaster timer” which has previously been noted.  The Examiner suggests changing to “the grandmaster timer”, or something similar.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: line 1 notes “a said RPD” which has previously been noted.  The Examiner suggests changing to “the RPD”, or something similar.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: line 1 notes “a said RPD” which has previously been noted.  The Examiner suggests changing to “the RPD”, or something similar.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CableLabs, “Data-Over-Cable Service Interface Specifications, DCA-MHAv2, Remote DOCSIS Timing Interface, CM-SP-R-DTI-107-180509”, 5/9/2018, CableLabs (cited in Non-Final Rejection dated 9/29/2021) in view of Chen US 20150326332 (cited in Non-Final Rejection dated 9/29/2021).

As to claim 19:
CableLabs discloses:
A Cable Modem Termination System (CMTS) core comprising:
a first clock operating as a slave to a timing grandmaster clock; and
(“Typically, the RPD is the timing slave, but for Ethernet/IEEE 1588 systems, the CCAP Core may also be implemented as a timing slave.”; CableLabs; p.18, section 5.2.3)
(“If the timing slave provides clocks to integrated DOCSIS modulators and demodulators, the timing slave MUST adjust its clock gradually to bring the slave's timestamp back into phase alignment with the master.”; CableLabs; p.18, section 5.2.3)
(“both frequency and phase of the RPD and the CMTS Core are synchronized. ..... Alternatively, they can both be 1588 slaves and synchronize to a 1588 GM in a single 1588 clock domain, as shown in Figure 6”; CableLabs; p. 22, Figure 6)
(where
“CCAP core” maps to “CMTS core”,
“CCAP Core may also be implemented as a timing slave”/”CCAP Core”/”S”/Figure 16/”CMTS Core are synchronized. ..... Alternatively, they can both be 1588 slaves and synchronize to a 1588 GM”/” timing slave MUST adjust its clock gradually to bring the slave's timestamp back into phase alignment with the master” maps to “a first clock operating as a slave to a timing grandmaster clock”, where “clock” maps to “first clock”,  “timing slave”/”slaves” maps to “as a slave”, “slaves and synchronize to a 1588 GM” maps to “slave to a timing grandmaster clock”, where “1588” maps to “timing grandmaster clock”

a second clock operating as a master to a slave clock in a Remote Physical Device (RPD), ...
(“CCAP Core Master Clock MUST meet the frequency accuracy and stability spec defined in the DRFI Output Electrical section of [DRFI].”; CableLabs; p. 39, first bullet point)
(where
“CCAP Core Master Clock”/”CCAP core”/”M”/Figure 16 maps to “second clock operating as a master”,
“RPD is the timing slave”/”RPD”/”S”/Figure 16”/”timing slave provides clocks to integrated DOCSIS modulators and demodulators, the timing slave MUST adjust its clock gradually to bring the slave's timestamp back into phase alignment with the master” maps to “to a slave clock in a Remote Physical Device (RPD)”, where “clocks” maps to “slave clock”, where “RPD” maps to “RPD”

CableLabs as described above does not explicitly teach:
where the timing information sent by the master is different from the timing information received from the timing grandmaster clock.

However, Chen further teaches a Master node/Slave node/lost communication capability which includes:
where the timing information sent by the master is different from the timing information received from the timing grandmaster clock.
(“According to one embodiment, a Slave node that is not taking on the mini-Master role but receives mini-Master announcements from other peer Slave nodes will decide which peer Slave node has the best holdover time and will decide whether to sync up with it. In an embodiment, a Slave node that lost its communication with its Master node will need to synchronize with a Peer Slave node (in a mini-master role) that has the best holdover time.”; Chen; 0036)
 (“in one embodiment, a Slave node taking on the mini-Master role ... In an embodiment, the Slave can also choose to turn itself into a Boundary Clock to continuously serve its subordinated slave nodes”; Chen; 0038)
(“In a telecommunications network, Slave nodes are typically the base stations that sync up their phase and frequency synchronization with a Master node via the Ethernet or IP packet switched backhaul. If somehow the base station loses its communication with the Master node (typically called a Grand Master Clock), such as when the Master node fails or there is a backhaul outage, it will enter into a holdover period with its oscillator in free run mode providing synchronization for a few minutes/hours/days depending on the quality of oscillator equipped. For example, a Rubidium type of atomic oscillator can provide days of holdover time; a single Oven/Double Oven OXCO (Oven Controlled Crystal Oscillator) typically provides hours of holdover time; and a relatively low cost TCXO (Temperature Compensated Crystal Oscillator) has much lower holdover time.”; Chen; 0022)
(where
“lost its communication”/” will need to synchronize with a Peer Slave node (in a mini-master role)”/” Master node (typically called a Grand Master Clock)” maps to “the timing information sent by the master is different from the timing information received from the timing grandmaster clock”, where “lost its communication” and performing “synchronization” maps to “different’, “Master node”/”Grand Master Clock” maps to “timing grandmaster clock”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the Master node/Slave node/lost communication capability of Chen into CableLabs. By modifying the CCAP core/RPD capability of CableLabs to include the Master node/Slave node/lost communication/holdover capability as taught by the mini-master slave node/subordinate slave node/holdover of Chen, the benefits of improved synchronization (CableLabs; p.6, section 1.1) with improved holdover processing (Chen; 0007) are achieved.

Allowable Subject Matter
Claims 1-9 and 20 would be allowable if rewritten to overcome the objections of claim 1 and claim 6.
Claim(s) 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 10-14 and 16-18 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Le Pallec et al. US 20150249514, teaches multicast communication, holdover mode associated with a slave and synchronization associated with boundary clocks (see para. 0038, 0081, 0094).
A close reference, Spada et al. US 20140281037 (U.S. Patent Application Publications citation #1 listed on IDS dated 12/14/2018), teaches slave synchronization, multicast communication, boundary clocks associated with synchronization and hold-over time (see para. 0014, 0020, 0021, 0022, 0025).
A close reference, Zheng et al. US 20130227172, teaches master BC ports with multicast transport and a holdover mode (see para. 0037, 0044).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 10-14 and 16-18, the cited prior art either alone or in combination fails to teach the combined features of:

operating the core as a boundary clock that transmits timing information in a multicast, while the core and the RPD are synchronized with each other through at least one grandmaster timer; and
the RPD configured to join the multicast and use the timing information to maintain synchronization with the core during an interval when the RPD loses connection to the grandmaster timer.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael K Phillips/Examiner, Art Unit 2464